DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 16-20, 22-36 are pending.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 31, the limitations “wherein the light provided by the light source is white light” is rejected for lack of adequate written description in view of the amendments to claim 16 which recite the features “first wavelength range” and “second wavelength range”. The 
“The light used for illuminating the tissue for generating the different signals can be within the same wavelength range, in particular, it can be white light. Moreover, the light used for illuminating the tissue for generating the different signals can be within different wavelength ranges such that the illumination light used for generating a certain signal is within a certain wavelength range that is different to another wavelength range used for generating another signal.”
As the independent claim refers to different wavelengths, having such feature with the white light source (same wavelengths) appears to be new matter. As such, one of skill in the art would not have recognized applicant was in possession of the claimed invention at the time the application was filed. Applicant should cancel claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 28-29, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 2005/0143663) in view of Benaron (US 5746210).
Regarding claims 16, Liu teaches an optical measurement device cooperating with a tissue property determination device for determining a property of a tissue of a subject (Abstract; Fig. 7, element 40; Fig. 9; Page 4, section [0038]- tissue determination device is intended use), the tissue comprising an epithelium and stroma (Page 5, section [0043]), the optical measurement device comprising:
a light source for providing light for illuminating the tissue at a surface of the subject (Page 3, section [0022]; Fig. 7, element 32); and
a light detector for detecting light from the tissue at a plurality of detection locations defined by the measurement head, the light detector configured to use a different spectrum for each of the detection locations (Pages 3-4, section [0024]; Fig. 7, elements 34, 36, and 38, the 
wherein the light source (see [0014] continuous wave or pulsed lasers, multiple time instances equals plurality signal generations and meets the intended usage of the source and detectors) and light detector are adapted to generate a plurality of first signals being indicative of the light detected from a first detection location of the plurality of detection locations and influenced by an epithelium region of the tissue comprising the epithelium (Fig. 6a, “E”), a plurality of second signals being indicative of light detected from a second illumination location of the plurality of detection locations having been influenced by a boundary region of the tissue comprising a boundary between the epithelium and the stroma (Fig. 6a; Section [0047]: the system monitors a boundary condition at a depth of 450 µm), and a plurality of third signal being indicative of light detected from a second illumination location of the plurality of detection locations influenced by a stroma region of the tissue comprising the stroma (Fig. 6a, “S”), and (ii) determine (a) a first set of signals comprising one of each of the first, second, and third signals in a first wavelength range of a first of the detection locations (see Figure 7, result of gathering data for two of 34, 36, 38, for each tested wavelength as desired), and (b) a second set of signals comprising one of each of the first, second, and third signals in a second wavelength range of a second of the detection locations (see Figure 7, result of gathering data for two of 34, 36, 38, for each tested wavelength as desired),  and 
and wherein a tissue property of the tissue is determined based on the first set of signals in the first wavelength range and the second set of signals in the second wavelength range, provided by the light detectors, and the tissue property being is at least one of healthy tissue, 
However, the limitation that the source is at plurality (three) locations is not directly taught.
Benaron teaches an optical tissue monitoring probe (Abstract), that has several alternating emitters and detectors in order to achieve several depths of tissue penetration (Fig. 6A; Col. 9, lines 33-58). Benaron further teaches that different tissue penetration depths are generally achieved by changing an overall distance between a light emitter and detector, where deeper penetration depths are achieved by the emitter and detectors being farther apart, and shallower penetration depths are achieved by the emitter and detectors being closer together (Col. 7, lines 41-47). It would have been obvious to one of ordinary skill in the art at the time of invention that the tissue monitoring device of Liu monitor the tissue at several different depths using the multiple illuminators perpendicular to the user’s tissue and spaced apart from multiple detectors taught by Benaron, since it would be the simple substitution of one known element (a system comprising one illuminator and three detectors at different locations perpendicular to the user’s skin) with another known element (a system comprising three illuminators at different locations spaced from one detector perpendicular to the user’s skin) in order to achieve predictable results (measuring the optical properties of a tissue at different depths), since Benaron teaches that optical penetration depths are affected by the distance between a light emitter and light detector, and notes that several emitters and/or detectors may be used to measure tissue at different penetration depths.

Regarding claim 29, the limitations are met by Liu in view of Benaron, where Liu teaches wherein the light detector comprises a detection optical fiber (see page 6, section [0052]).
Regarding claim 31, the limitations are met by Liu in view of Benaron, where Liu teaches wherein the light provided by the light source is white light (Fig. 7, element 30).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 2005/0143663) in view of Benaron (US 5746210) with evidence from Kuhn et al. (Kuhn, US 2010/0317937) as applied to claim 16 above, and further in view of DeBaryshe (US 5713364).
Regarding claim 30, the limitations are met by Liu in view of Benaron, except the limitation of  wherein the measurement head comprises an abutting surface for abutting the surface of the subject, and wherein the light source provides the light for illuminating the tissue at each of the plurality of illumination locations perpendicular to the abutting surface is not directly taught.
DeBaryshe teaches an optical tissue monitoring probe (Abstract) having a series of light emitters and detectors (Fig. 11B, elements 513a-513c; Fig. 10D, elements 1-3) configured in a measurement head perpendicular to the user’s tissue (Fig. 11B, elements 513a-513c and 514; Col. 26, lines 15-19 and 27-31; Col. 36, lines 12-21) for measuring the tissue at several depths (Col. 36, lines 12-39). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the optical emitters and detectors of Liu in view of .

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 4/8/2021.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are partially persuasive due to the amendments and arguments. However, claim 16 features which applicant’s argues form the novel aspects are imbedded in intended usage with the required structured elements and thus the art of record still teaches the claimed features as explained in the rejections. Applicant can cancel these claims, or amend the claims to require the inferential element responsible for the intended use and positively recite the functional features allowed in the other claims (i.e. “configured to determine” as oppose to “determined”). If such amendments are being made, the application seems proper for AFCP2.0 submission to address the remaining issues.

Allowable Subject Matter
Claims 17-20, 22-27, 32-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As applicant argues in the response filed 4/8/2021, the combination of structural arrangements with requirement of capability of particular data generations when coupled with the active processing by functional limitations of the unique data in determination of tissue property determination, as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791